Citation Nr: 0701959	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-14 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected polymorphous light eruption.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1949 and from February 1951 to November 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

In September 2005, the veteran and his wife testified before 
the undersigned Veterans Law Judge at a hearing at the RO.  
The veteran was scheduled for an additional hearing in 
November 2006.  However, he cancelled this hearing and has 
not requested that it be rescheduled.

In September 2005, the Board notified the appellant that a 
motion to advance his case on the docket had been granted.

The veteran's claim was previously before the Board and 
remanded in September 2005.  All required development has 
been completed, and the veteran's claim is properly before 
the Board at this time.


FINDING OF FACT

The veteran's polymorphous light eruption is characterized by 
seasonal symptoms in the spring and summer affecting the left 
forearm, and no objective evidence of involvement of at least 
20 percent of the veteran's body or 20 percent of his exposed 
areas.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for polymorphous light eruption have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.118, Diagnostic Code 7806 (as in effect prior to 
August 30, 2002, and thereafter).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in November 2005 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to the recertification of the veteran's 
case to the Board and notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  That letter 
informed the veteran of the evidence required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to VA.  

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  The veteran specifically indicated in a December 
2005 form returned to the RO that he had no additional 
information or evidence to submit.  Therefore, there are no 
outstanding records to obtain.  The available medical 
evidence is sufficient for an adequate determination of the 
veteran's claim.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the veteran was provided with such notice in March 2006.


II.  Applicable Law and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2006), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings - does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ." 
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 (Jul. 
31, 2002) (to be codified at 38 C.F.R. § 4.118).  In Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the Supreme Court and the Federal 
Circuit. Karnas is inconsistent with Supreme Court and 
Federal Circuit precedent insofar as Karnas provides that, 
when a statute or regulation changes while a claim is pending 
before VA or a court, whichever version of the statute or 
regulation is most favorable to the claimant will govern 
unless the statute or regulation clearly specifies otherwise.  
Accordingly, the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  Both versions of the rating criteria were 
provided to the veteran in the May 2006 statement of the 
case.

Pursuant to Supreme Court and Federal Circuit precedent, when 
a new statute is enacted or a new regulation is issued while 
a claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
2003 (Nov. 19, 2003); see also, 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114; VAOPGCREC 3-2000 (Apr. 10, 2000) 
(revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date).  The 
former criteria, on the other hand, if more favorable, may be 
applied without any such limitations.

The veteran's polymorphous light eruption is currently rated 
10 percent disabled under the criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7899-7806.  The veteran's specific disability 
is not listed on the Rating Schedule, and the RO assigned 
Diagnostic Code 7899 pursuant to 38 C.F.R. § 4.27, which 
provides that unlisted disabilities requiring rating by 
analogy will be coded first the numbers of the most closely 
related body part and "99."  See 38 C.F.R. § 4.20 (2006).  
The RO determined that the most closely analogous diagnostic 
code is 38 C.F.R. § 4.118, DC 7806, dermatitis or eczema.

Prior to the August 30, 2002 revisions, DC 7806 provided that 
for eczema a 10 percent disability rating is warranted with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  38 C.F.R. § 4.118, DC 7806 
(2002).  A 30 percent rating is warranted with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
Id.

Effective August 30, 2002, DC 7806 provided that for 
dermatitis or eczema, a 10 percent evaluation is warranted 
with at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2006).  
A 30 percent rating is warranted with 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  Id.


III.  Analysis

The medical evidence of record dated prior to August 30, 
2002, when only the unrevised rating criteria are for 
application, includes private treatment records dated from 
May to July 2002.  In May 2002, the veteran complained of a 
rash on his arm.  He had a four to five-week history of an 
itchy eruption on his left extensor forearm.  On examination, 
the veteran had well-demarcated erythematous scaly plaques on 
his left forearm.  The impression was dermatitis of the left 
forearm.

A June 2002 private treatment record shows the veteran had 
been found to have dermatitis of his forearm.  This had 
responded remarkably to the medications provided.  He was 
happy with the results.  In July 2002, the veteran sought 
private treatment again, complaining that his left arm rash 
was not healing.  On examination, the veteran had three 
circular lesions on the posterior aspect of his left forearm.  
The plaques had an erythematous base with an appearance of 
multiple coalescing excoriated papules.  There was no 
indication of infection.  The area was slightly warm with 
surrounding mild erythema.  There were no vesicles present.

A July 2002 VA outpatient record shows that examination of 
the veteran's skin was normal.

Evaluating this evidence with the criteria in effect prior to 
August 30, 2002, the Board finds that an increase to a 30 
percent disability evaluation is not warranted.  Constant 
itching or exudation is not shown during this time period.  
Specifically, while the private treatment records showed some 
evidence of a rash on the veteran's left forearm, the July 
2002 VA outpatient record showed the veteran's skin was 
normal.  In addition, the June 2002 private treatment record 
shows the veteran's skin disability responded well to 
medication.  Therefore, the Board cannot conclude that there 
is constant itching or exudation.  Additionally, there is no 
evidence of extensive lesions or marked disfigurement.  Since 
the service-connected skin disability was shown to be 
confined to the veteran's left forearm, there is no evidence 
that it included extensive lesions or marked disfigurement.  
A review of the criteria applicable to skin disabilities 
prior to August 30, 2002, shows that none are applicable to 
the veteran's disability.  Therefore, an increased rating is 
not warranted prior to August 30, 2002.

The evidence of record dated from August 30, 2002, includes 
the February 2004 VA examination report.  The veteran 
reported that the rash could occur anywhere above the belt 
line, over the abdomen, and on the arms, left greater than 
right.  It usually spared his face.  It usually had onset in 
the early spring and the vesicles lasted for as long as six 
weeks.  The symptoms resolved during the winter, so they were 
absent at the time of this examination.  He treated his 
service-connected disability with cold compresses.  On 
examination, the veteran's skin was unremarkable except for 
mild seborrheic dermatitis along his hairline, which was not 
service connected.  The diagnosis was polymorphous light 
eruption.

A February 2004 VA outpatient record shows the veteran had 
normal skin.

Also in February 2004, the veteran testified before a 
Decision Review Officer at the RO.  He indicated that the sun 
aggravated his disability.  He got big splotches and used ice 
cubes to treat them.  He was unable to participate in outdoor 
activities with his family.  The veteran indicated that his 
outbreaks began in the spring and summer.  If he did not 
treat them properly, they continued for the rest of the 
summer and into the fall.

In September 2005, the veteran testified before the 
undersigned.  He described current itching on his face and 
arms.  He indicated that his torso, arms, and head were 
affected by his disability.  He did not have it on his face, 
but he did have it on his ears and scalp.  He stated that 
once it affected his legs.  The veteran used ice packs to 
treat his disability.  When asked if his disability had 
worsened since his last VA examination in February 2004, the 
veteran indicated that it would have, except he was taking 
preventative measures, as instructed by his private 
physician.

In a June 2006 written statement, the veteran indicated that 
while his disability did not involve over 20 percent of his 
body, it was because he changed his entire lifestyle based on 
his skin disorder.  He rarely went out in the sun, and when 
he did, it was for short periods of time.

Based on this evidence, the Board does not find that a higher 
rating is warranted.  First, under the previous regulations, 
the Board finds that this evidence does not demonstrate that 
the veteran had constant exudation or itching, since none of 
the medical evidence has shown this, and the veteran also has 
testified that his disability only affected him in the spring 
and summer.  In addition, there has been no evidence of 
extensive lesions or marked disfigurement.  

During times when the veteran has been examined in the 
winter, his skin was noted to be normal, with no residual 
disfigurement.  In addition, while he has stated he had a 
skin disorder on his face and scalp, the RO previously 
determined this disorder was not service connected.  
Therefore, these symptoms are not applicable to this 
determination.  Finally, while the veteran described that his 
disability involved his torso, there is no medical evidence 
to corroborate this assertion.  Therefore, the Board is 
unable to conclude that the veteran's disability involved 
extensive lesions.  Thus, an increased rating is not 
warranted under the old rating criteria.

Under the revised criteria, the veteran must demonstrate that 
at least 20 percent of his body or 20 percent of exposed 
areas were affected by his disability.  Initially, the Board 
notes that all of the recent medical evidence has indicated 
that the veteran's skin was normal upon examination.  While 
he has stated that his disability only emerged in the spring 
and summer, the Board must still rely on objective medical 
evidence to determine the current level of severity of the 
veteran's disorder.  Therefore, an increased rating under the 
revised criteria is not warranted.

In an effort to afford the veteran the highest possible 
disability evaluation, the Board has considered all other 
Diagnostic Codes.  However, none are applicable to the 
veteran's service-connected disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).


ORDER

An initial disability rating in excess of 10 percent for 
service-connected polymorphous light eruption is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


